En Juez Asociado Sr. Aldrey
emitió la opinión del tribuna].
El apelante aceptó en sn contestación a la demanda qne había suscrito la obligación que se le reclama en este pleito-de pagar el día 30 de diciembre de 1916 la cantidad de $411, pero alegó que para satisfacer esta deuda y otra a favor del mismo demandante le dió en pago una finca respecto a la cual el demandante inició un expediente judicial para que se de-clarase su posesión a título de dueño.
La sentencia dictada en este pleito fue contraria al deman-dado quien aduce como único fundamento para que la revo-quemos que la prueba es insuficiente para sostenerla.
Si bien de la prueba resulta que el demandado dió dicha finca al demandante en pago de la obligación que en este pleito le reclama y por otra más de $400 titulándose dueño de ella aunque sin título escrito, también resulta que tal da-ción en pago quedaría consumada cuando después de trami-tar el demandante expediente posesorio de la finca fuera ins-crita a su favor en el registro de la propiedad en cuyo mo-mento le devolvería éste los documentos de las dos obliga-ciones mencionadas y cierta cantidad como complemento del precio de la dación en pago; y resulta también que iniciado el expediente posesorio por el demandante apareció de la oposición que en él hicieron los hermanos del demandado que la finca se halla inscrita en el registro de la propiedad a nombre de la madre del demandado, que no se há hecho la partición de esa finca entre los herederos de dicha señora y que los hermanos del demandado no han traspasado a éste *552sus derechos hereditarios en la finca ni tampoco al deman-dante, habiendo terminado el expediente posesorio con una resolución contraria a la declaración de posesión a favor del demandante.
La exposición de estos hechos demuestra que la sentencia apelada está sostenida por la prueba, pues- apareciendo de ésta que la condición de que la finca fuera inscrita en el re-gistro de la propiedad a favor del demandante no puede cumplirse porque el apelante le había dado en pago de sus deudas una finca que no le pertenece a él solo sino en unión de sus hermanos como herederos todos de su madre a cuyo favor está inscrita en el registro de la propiedad, el con-trato de dación en pago no llegó a consumarse y por este motivo no se han extinguido los créditos dél demandante quien pudo en consecuencia reclamar su pago.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia a/pelada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados Wolf, del Toro y Hutchison.